Exhibit 10.2

LOGO [g830038g0502042454473.jpg]

PLEDGE AGREEMENT

(Hypothecation)

This AGREEMENT is entered into at New York, New York, as of May 1, 2020, between
GRAHAM CORPORATION, a Delaware corporation, with an address of 20 Florence
Avenue, Batavia, New York 14020 (the “Pledgor”) and HSBC Bank USA, National
Association, a bank organized under the laws of the United States of America
with an address of 452 Fifth Avenue, 4th Floor, New York, New York 10018 (the
“Bank”).

1. Pledge. In consideration of the Bank’s extending credit and other financial
accommodations to or for the benefit of the Pledgor, whether evidenced by notes
or not, the Pledgor hereby grants to the Bank a security interest in, a lien on
and pledge and assignment of the Collateral (as hereinafter defined). The
security interest granted by this Agreement is given to and shall be held by the
Bank as security for the payment and performance of all Obligations (as
hereinafter defined). The Bank shall have the unrestricted right from time to
time to apply (or to change any application already made of) the proceeds of any
of the Collateral to any of the Obligations, as the Bank in its sole discretion
may determine.

 

2.

Definitions. The following definitions shall apply:

 

(a)

“Bank Affiliate” shall mean any “Affiliate” of the Bank or any lender acting as
a participant under any loan arrangement between the Bank and the Borrower(s).
The term “Affiliate” shall mean with respect to any person, (a) any person
which, directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such person, or (b) any person
who is a director or officer (i) of such person, (ii) of any subsidiary of such
person, or (iii) any person described in clause (a) above. For purposes of this
definition, control of a person shall mean the power, direct or indirect, (x) to
vote 5% or more of the Capital Stock having ordinary voting power for the
election of directors (or comparable equivalent) of such person, or (y) to
direct or cause the direction of the management and policies of such person
whether by contract or otherwise. Control may be by ownership, contract, or
otherwise.

 

(b)

“Code” shall mean the Uniform Commercial Code in effect in New York, as amended
from time to time.

 

(c)

“Collateral” shall mean all the Pledgor’s present and future right, title and
interest in and to any and all of the property listed on Schedule A attached
hereto, any additional property which may at any time and from time to time be
delivered by or on behalf of the Pledgor to the Bank to be held pursuant to this
Agreement, all books, records, and papers relating to the foregoing, all
substitutions or renewals therefore, and all proceeds of the foregoing,
including, without limitation, all deposit accounts and all cash, securities,
instruments, promissory notes or other property at any time and from time to
time receivable or otherwise distributed in respect of or in exchange for any of
or all of the foregoing.

 

(d)

“Event of Default” shall mean the occurrence of any one or more of the following
events:

(i) default of any liability, obligation, covenant or undertaking of the Pledgor
or any guarantor of the Obligations to the Bank, hereunder or otherwise,
including, without limitation, failure to pay in full and when due any
installment of principal or interest or default of the Pledgor or any guarantor
of the Obligations under any other Loan Document or any other agreement with the
Bank;

 

RESTRICTED



--------------------------------------------------------------------------------

(ii) failure of the Pledgor or any guarantor of the Obligations to maintain
aggregate collateral security value satisfactory to the Bank in the good faith
exercise of its business judgment;

(iii) default of any material liability, obligation or undertaking of the
Pledgor or any guarantor of the Obligations to any other party in aggregate
principal amount in excess of $500,000, and the effect of such default is to
permit the holder of such obligation to accelerate the payment thereof;

(iv) if any statement, representation or warranty heretofore, now or hereafter
made by the Pledgor or any guarantor of the Obligations in connection with this
Agreement or in any supporting financial statement of the Pledgor or any
guarantor of the Obligations shall be determined by the Bank to have been false
or misleading in any material respect when made;

(v) if the Pledgor or any guarantor of the Obligations is a corporation, trust,
partnership or limited liability company, the liquidation, termination or
dissolution of any such organization, or the merger or consolidation of such
organization into another entity, or the division of such organization into one
or more entities, or its ceasing to carry on actively its present business or
the appointment of a receiver for its property;

(vi) the death of the Pledgor or any guarantor of the Obligations and, if the
Pledgor or any guarantor of the Obligations is a partnership or limited
liability company, the death or judicial declaration of incompetence of any
partner or member;

(vii) the institution by or against the Pledgor or any guarantor of the
Obligations of any proceedings under the Bankruptcy Code 11 USC §101 et seq. or
any other law in which the Pledgor or any guarantor of the Obligations is
alleged to be insolvent or unable to pay its debts as they mature, or the making
by the Pledgor or any guarantor of the Obligations of an assignment for the
benefit of creditors or the granting by the Pledgor or any guarantor of the
Obligations of a trust mortgage for the benefit of creditors (each of the
foregoing in this subclause, an “Insolvency Default”);

(viii) the service upon the Bank of a writ in which the Bank is named as trustee
of the Pledgor or any guarantor of the Obligations;

(ix) a judgment or judgments for the payment of money shall be rendered against
the Pledgor or any guarantor of the Obligations in aggregate principal amount in
excess of $500,000;

(x) , and any such judgment shall remain unsatisfied and in effect for any
period of thirty (30) consecutive days without a stay of execution;

(xi) any levy, lien (including mechanics lien), seizure, attachment, execution
or similar process shall be issued or levied on any of the property of the
Pledgor or any guarantor of the Obligations;

(xii) the termination or revocation of any guaranty of the Obligations

 

(e)

“Loan Documents” shall mean this Agreement and all other agreements between the
Bank and the Pledgor.

 

(f)

“Obligation(s)” shall include without limitation all loans, advances,
indebtedness, notes, liabilities, rate swap transactions, basis swaps, forward
rate transactions, commodity swaps, commodity options, equity or equity index
swaps, equity or equity index options, bond options, interest rate options,
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, forward transactions, currency swap transactions, cross-currency
rate swap transactions, currency options (provided, however, that if and only if
the Pledgor is not an “eligible contract participant” (as defined in the
Commodity Exchange Act (7 U.S.C. § 1 et seq.) and any applicable rules, as
amended), then to the extent applicable law prohibits such Pledgor from entering
into an agreement to secure any obligations in respect of a “swap” (as defined
in the Commodity Exchange Act and any applicable rules, as amended, and referred
to herein as a “Swap”), Obligations shall not include obligations of the Pledgor
to Bank under any Swap) and amounts, liquidated or unliquidated, owing

 

RESTRICTED



--------------------------------------------------------------------------------

  by the Pledgor to the Bank or any Bank Affiliate at any time, of each and
every kind, nature and description, whether arising under this Agreement, any of
the Loan Documents or otherwise, and whether secured or unsecured, direct or
indirect (that is, whether the same are due directly by the Pledgor to the Bank
or any Bank Affiliate; or are due indirectly by the Pledgor to the Bank or any
Bank Affiliate as endorser, guarantor or other surety, or as obligor of
obligations due third persons which have been endorsed or assigned to the Bank
or any Bank Affiliate, or otherwise), absolute or contingent, due or to become
due, now existing or hereafter contracted, including, without limitation,
payment when due of all amounts outstanding respecting any of the Loan
Documents. Said term shall also include all interest and other charges
chargeable to the Pledgor or due from the Pledgor to the Bank or any Bank
Affiliate from time to time and all costs and expenses referred to in this
Agreement.

 

(g)

“Person” or “party” shall include individuals, partnerships, corporations,
limited liability companies and all other entities.

All words and terms used in this Agreement other than those specifically defined
herein shall have the meanings accorded to them in the Code.

3. Costs and Expenses. The Pledgor shall pay to the Bank on demand any and all
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements, court costs, litigation and other expenses) incurred or paid
by the Bank in establishing, maintaining, protecting or enforcing any of the
Bank’s rights or the Obligations, including, without limitation, any and all
such costs and expenses incurred or paid by the Bank in defending the Bank’s
security interest in, title or right to the Collateral or in collecting or
attempting to collect or enforcing or attempting to enforce payment of the
Obligations.

 

4.

Representations, Warranties and Covenants. The Pledgor represents, warrants and
covenants that:

 

(a)

the Pledgor shall at the Pledgor’s cost and expense execute all such
instruments, documents and papers, and will do all such acts as the Bank may
request from time to time to carry into effect the provisions and intent of this
Agreement, including, without limitation, as applicable, the execution of stock
transfer orders and stock powers, endorsement of promissory notes, certificates
of deposit, passbooks and instruments, notifications to obligors on the
Collateral, and all such other acts as the Bank may request with respect to the
perfection and protection of the security interest granted herein and the
assignment effected hereby and the Pledgor hereby authorizes the Bank to take
any of the foregoing actions without notice and without further approval of any
kind;

 

(b)

the Pledgor has good and marketable title to the Collateral free and clear of
any lien other than the security interest granted herein and the Pledgor shall
keep the Collateral free and clear of all liens, encumbrances, attachments,
security interests, pledges and charges, and it shall not sell, lease, assign or
otherwise dispose of, transfer or grant options with respect to, any Collateral;

 

(c)

the Pledgor shall deliver to the Bank when received by the Pledgor, any item
representing or constituting any of the Collateral, including, without
limitation, all cash dividends, all stock certificates whether now existing or
hereafter received as a result of any stock dividends, stock splits or
otherwise, and all promissory notes, certificates of deposit, passbooks and
instruments, in each case in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank. Any
and all Collateral and cash, promissory notes, certificates of deposit,
passbooks and instruments, securities and other distributions of property which
are received by the Pledgor contrary to the provisions of this Agreement, shall
be held by the Pledgor in trust for the benefit of the Bank and shall be
immediately delivered to the Bank in the form so received (with any necessary
endorsement or instrument of transfer or assignment);

 

(d)

the Pledgor, if a corporation or other entity, shall not change its name, state
of organization and/or registration or the location of its chief executive
office or principal place of business, and if an individual, his or her primary
residence, except in each case upon not less than 30 days prior written notice
to Bank;

 

RESTRICTED



--------------------------------------------------------------------------------

(e)

the Pledgor has not performed and will not perform any acts which might prevent
the Bank from enforcing any of the terms of this Agreement or which would limit
the Bank in any such enforcement and the Pledgor shall not exercise any right
with respect to the Collateral which would dilute or materially adversely affect
the Bank’s rights in the Collateral. Other than financing statements or other
similar or equivalent documents or instruments with respect to the security
interests granted hereunder in favor of the Bank, no financing statement,
mortgage, security agreement or similar or equivalent document or instrument
covering all or any part of the Collateral is on file or of record in any
jurisdiction in which such filing or recording would be effective to perfect a
lien on such Collateral. No Collateral is in the possession of any person
asserting any claim thereto or security interest therein other than the Bank or
its designee unless such person has entered into a control agreement
satisfactory to the Bank;

 

(f)

the security interests granted hereunder constitute, under the Code, valid
security interests in all Collateral, securing the Obligations and (i) upon the
delivery of any of the Collateral to the Bank in accordance herewith, the
security interest in such Collateral will be perfected, subject to no prior lien
and the Bank will have “control” (as defined in the Code) thereof, (ii) with
respect to Collateral, if any, in the possession of a third party, the Bank will
have a perfected, first priority security interest in such Collateral upon
execution by such third party of a control agreement in form and substance
satisfactory to the Bank and (iii) when UCC financing statements in the
appropriate form are filed in the appropriate offices, the security interest
granted hereunder will constitute a perfected security interest to the extent
that a security interest may be perfected by filing pursuant to the Code, prior
to all liens and rights of others;

 

(g)

the Pledgor has full power and authority to enter into this Agreement and to
pledge the Collateral hereunder and except for the filing of UCC financing
statements, no registration, recordation or filing with any governmental body,
agency or official is required in connection with the execution or delivery
hereof or is necessary for the validity or enforceability thereof or for the
perfection or due recordation of the security interest granted hereunder or for
the enforcement thereof;

 

(h)

as to Collateral, if any, comprised of deposit accounts, the Pledgor has
delivered to the Bank every certificate of deposit included in the Collateral,
duly endorsed to the Bank and every passbook or other document or instrument
evidencing or comprising the Collateral; and

 

(i)

as to Collateral, if any, comprised of securities:

(i) the Pledgor shall, upon the request of the Bank, cause the issuer of any
uncertificated securities to issue certificates with respect thereto;

(xiii) the Pledgor shall, upon the request of the Bank, cause any certificated
securities to be issued in the name of the Bank, as pledgee;

(xiv) the Pledgor shall not cause or permit any certificated securities to be
converted to uncertificated securities;

(xv) the Pledgor shall not, without the Bank’s prior written consent, file any
affidavit for replacement of lost stock certificates or bonds; and

(xvi) the Pledgor shall not vote the Collateral in favor of or consent to any
resolution which might impose any restrictions upon the sale, transfer or
disposition of the Collateral; result in the issuance of any additional shares
of stock of any class; vest additional powers, privileges, preferences or
priorities to any other class of stock; or adversely affect the rights of the
Bank hereunder;

(xvii) all shares of capital stock identified in any Schedule to this Agreement
are beneficially owned by the Pledgor, have been duly authorized and validly
issued, are fully paid and non-assessable, and are subject to no option to
purchase or similar right of any person. The Pledgor is not and will not become
a party to or otherwise bound by any agreement (including without limitation any
voting agreement), other than the Loan Documents, which restricts in any manner
the rights of any present or future holder of any Collateral with respect
thereto.

 

RESTRICTED



--------------------------------------------------------------------------------

5. Power of Attorney. The Pledgor hereby irrevocably constitutes and appoints
the Bank as the Pledgor’s true and lawful attorney, with full power of
substitution at the sole cost and expense of the Pledgor but for the sole
benefit of the Bank, to endorse in favor of the Bank any of the Collateral;
execute and deliver instruments of assignment and/or orders for withdrawal;
cause the transfer of any of the Collateral in such name as the Bank may, from
time to time, determine; cause the issuance of certificates for book entry
and/or uncertificated securities; provide notification in connection with book
entry securities or general intangibles and/or provide instructions to the
issuers of uncertificated securities or securities intermediaries, as necessary;
to renew, extend or roll over any Collateral; and make demand and initiate
actions to enforce any of the Obligations. The Bank may take such action with
respect to the Collateral as the Bank may reasonably determine to be necessary
to protect and preserve its interests in the Collateral. The Bank shall also
have and may exercise at any time all rights, remedies, powers, privileges and
discretion of the Pledgor with respect to and under the Collateral, provided,
however, the Bank shall have no right until an Event of Default has occurred to
exercise any voting rights available to the Pledgor at any time the Collateral
is held by the Bank solely as pledgee hereunder. Except as limited above, all
the rights, remedies, powers, privileges and discretion included in this
paragraph may be exercised by the Bank whether or not any of the Obligations are
then due and whether or not an Event of Default has occurred. All powers
conferred upon Bank by this Agreement, being coupled with an interest, shall be
irrevocable until this Agreement terminates in accordance with its terms, all
Obligations are irrevocably paid in full and the Collateral is released. The
power of attorney shall not be affected by subsequent disability or incapacity
of the Pledgor. The Bank shall not be liable for any act or omission to act
pursuant to this Paragraph except for any act or omission to act which is caused
by the Bank’s gross negligence or willful misconduct.

6. Further Assurances. The Pledgor will from time to time execute and deliver to
the Bank such documents, and take or cause to be taken, all such other further
action, as the Bank may reasonably request in order to effect and confirm or
vest more securely in the Bank all rights contemplated by this Agreement
(including, without limitation, to correct clerical errors) or to vest more
fully in, or assure to the Bank the security interest in, the Collateral or to
comply with applicable statute or law. To the extent permitted by applicable
law, the Pledgor authorizes the Bank to file financing statements, continuation
statements or amendments, and any such financing statements, continuation
statements or amendments may be filed at any time in any jurisdiction. The Bank
may at any time and from time to time file financing statements, continuation
statements and amendments thereto which contain any information required by
Article 9 of the Code for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether the
Pledgor is an organization, the type of organization and any organization
identification number issued to the Pledgor. The Pledgor agrees to furnish any
such information to the Bank promptly upon request. In addition, the Pledgor
shall at any time and from time to time take such steps as the Bank may
reasonably request for the Bank (i) to obtain an acknowledgment, in form and
substance satisfactory to the Bank, of any bailee having possession of any of
the Collateral that the bailee holds such Collateral for the Bank, (ii) to
obtain “control” of any Collateral comprised of investment property or deposit
accounts (as such terms are defined in the Code), with any agreements
establishing control to be in form and substance satisfactory to the Bank, and
(iii) otherwise to insure the continued perfection and priority of the Bank’s
security interest in any of the Collateral and the preservation of its rights
therein. The Pledgor hereby constitutes the Bank its attorney-in-fact to execute
and file all filings required or so requested for the foregoing purposes, all
acts of such attorney being hereby ratified and confirmed; and such power, being
coupled with an interest, shall be irrevocable until this Agreement terminates
in accordance with its terms, all Obligations are irrevocably paid in full and
the Collateral is released.

7. Default. If an Event of Default shall occur, at the election of the Bank (but
automatically in the case of an Insolvency Default), all Obligations shall
become immediately due and payable without notice or demand, except with respect
to Obligations payable on demand, which shall be due and payable on demand,
whether or not an Event of Default has occurred.

The Bank is hereby authorized, at its election, after an Event of Default or
after demand, without any further demand or notice except to such extent as
notice may be required by applicable law, to sell or otherwise dispose of all or
any of the Collateral at public or private sale and/or enforce and collect the
Collateral (including, without limitation, the liquidation of deposit accounts,
debt instruments or securities and the exercise of conversion rights with
respect to convertible securities, whether or not such instruments or securities
have matured and whether or not any penalties or other charges are imposed on
account of such action); and the Bank may also exercise any and all other rights
and remedies of a secured party under the Code or which are otherwise accorded
to it by applicable law, all as the Bank may determine. If

 

RESTRICTED



--------------------------------------------------------------------------------

notice of a sale or other action by the Bank is required by applicable law, the
Pledgor agrees that ten (10) days’ written notice to the Pledgor, or the
shortest period of written notice permitted by law, whichever is smaller, shall
be sufficient notice; and that to the extent permitted by law, the Bank, its
officers, attorneys and agents may bid and become purchasers at any such sale,
if public, and may purchase at any private sale any of the Collateral that is of
a type customarily sold on a recognized market or which is the subject of widely
distributed standard price quotations. Any sale (public or private) shall be
free from any right of redemption, which the Pledgor hereby waives and releases.
No purchaser at any sale (public or private) shall be responsible for the
application of the purchase money. Any balance of the net proceeds of sale
remaining after paying all Obligations of the Pledgor to the Bank shall be
returned to the Pledgor or to such other party as may be legally entitled
thereto; and if there is a deficiency, the Pledgor shall be responsible for the
same, with interest. The Pledgor acknowledges that any exercise by the Bank of
the Bank’s rights upon default may be subject to compliance by the Bank with any
statute, regulation, ordinance, directive or order of any Federal, state,
municipal or other governmental authority, and may impose, without limitation,
any of the foregoing restricting the sale of securities. The Bank, in its sole
discretion at any such sale, may restrict the prospective bidders or purchasers
as to their number, nature of business and investment intentions, and may
impose, without limitation, a requirement that the persons making such purchases
represent and agree, to the satisfaction of the Bank, that they are purchasing
the Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. The proceeds of any collection or of any sale or
disposition of the Collateral held pursuant to this Agreement shall be applied
towards the Obligations in such order and manner as the Bank determines in its
sole discretion, any statute, custom or usage to the contrary notwithstanding.

8. Safe Custody and Exclusivity. The Bank shall have no duty as to the
Collateral or protection of the Collateral or any income or distribution
thereon, beyond the safe custody of such of the Collateral as may come into the
possession of the Bank with the same due care that the bank with which the Bank
would maintain its own property, and shall have no duty as to the preservation
of rights against prior parties or any other rights pertaining thereto. The
Bank’s Rights and Remedies (as defined herein) may be exercised without resort
or regard to any other source of satisfaction of the Obligations.

9. Indemnification. The Pledgor shall indemnify, defend and hold the Bank and
any Bank Affiliate and their directors, officers, employees, agents and
attorneys (each an “Indemnitee”) harmless of and from any claim brought or
threatened against any Indemnitee by the Pledgor, any guarantor or endorser of
the Obligations, or any other person (as well as from attorneys’ reasonable fees
and expenses in connection therewith) on account of the Bank’s relationship with
the Pledgor, or any guarantor or endorser of the Obligations (each of which may
be defended, compromised, settled or pursued by the Bank with counsel of the
Bank’s election, but at the expense of the Pledgor), except for any claim
arising out of the gross negligence or willful misconduct of the Bank. The
within indemnification shall survive payment of the Obligations, and/or any
termination, release or discharge executed by the Bank in favor of the Pledgor.

10. Waivers. The Pledgor waives notice of intent to accelerate, notice of
acceleration, notice of nonpayment, demand, presentment, protest or notice of
protest of the Obligations, and all other notices, consents to any renewals or
extensions of time of payment thereof, and generally waives any and all
suretyship defenses and defenses in the nature thereof. No course of dealing and
no delay or omission of the Bank in exercising or enforcing any of its rights,
powers, privileges, remedies, immunities or discretion (all of which are
hereinafter collectively referred to as the “Bank’s Rights and Remedies”)
hereunder or under applicable law shall constitute a waiver thereof; and no
waiver by the Bank of any default of the Pledgor hereunder or of any demand
hereunder shall operate as a waiver of any other default hereunder or any other
demand hereunder. No term or provision hereof shall be waived, altered or
modified except with the prior written consent of the Bank, which consent makes
explicit reference to this Agreement. Except as provided in the preceding
sentence, no other agreement or transaction, of whatsoever nature, entered into
between the Bank and the Pledgor at any time (whether before, during or after
the effective date or term of this Agreement) shall be construed in any
particular way as a waiver, modification or limitation of any of the Bank’s
Rights and Remedies under this Agreement (nor shall anything in this Agreement
be construed as a waiver, modification or limitation of any of the Bank’s Rights
and Remedies under any such other agreement or transaction) but all the Bank’s
Rights and Remedies not only under the provisions of this Agreement but also
under any such other agreement or transaction shall be cumulative and not
alternative or exclusive, and may be exercised by the Bank at such time or times
and in such order of preference as the Bank in its sole discretion may
determine.

 

RESTRICTED



--------------------------------------------------------------------------------

11. Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute but one
agreement.

13. Complete Agreement. This Agreement and the other Loan Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes, all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter.

14. Binding Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and the Bank shall be entitled to rely thereon) until
released in writing by the Bank. The Bank may transfer and assign this Agreement
and deliver the Collateral to the assignee, who shall thereupon have all of the
Bank’s Rights and Remedies; and the Bank shall then be relieved and discharged
of any responsibility or liability with respect to this Agreement and the
Collateral. Except as expressly provided herein or in the other Loan Documents,
nothing, expressed or implied, is intended to confer upon any party, other than
the parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.

15. Notices. Any notices under or pursuant to this Agreement shall be deemed
duly received and effective if delivered in hand to any officer or agent of the
Pledgor or Bank, or if mailed by registered or certified mail, return receipt
requested, addressed to the Pledgor or Bank at the address set forth in this
Agreement or as any party may from time to time designate by written notice to
the other party.

16. Reproductions. This Agreement and all documents which have been or may be
hereinafter furnished by Pledgor to the Bank may be reproduced by the Bank by
any photographic, photostatic, microfilm, xerographic or similar process, and
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).

17. Governing Law. This Agreement shall be governed by the laws of the State of
New York without giving effect to the conflicts of laws principles thereof.

18. Joint and Several. If more than one Pledgor signs this Agreement, then the
responsibilities hereunder are joint and several.

19. Completing and Correcting this Agreement. The Borrower authorizes the Bank
to fill in any blank spaces and to otherwise complete this Agreement and to
correct any patent errors herein.

20. ADDITIONAL WAIVERS. IN ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR
ARISING OUT OF THIS AGREEMENT, PLEDGOR WAIVES (i) THE RIGHT TO INTERPOSE ANY
SETOFF OR COUNTERCLAIM OF ANY NATURE OR DESCRIPTION, (ii) ANY OBJECTION BASED ON
FORUM NON CONVENIENS OR VENUE AND (iii) ANY CLAIM FOR CONSEQUENTIAL, PUNITIVE OR
SPECIAL DAMAGES.

21. Jurisdiction and Venue. The Pledgor irrevocably submits to the nonexclusive
jurisdiction of any Federal or state court sitting in New York, over any suit,
action or proceeding arising out of or relating to this Agreement. The Pledgor
irrevocably waives, to the fullest extent it may effectively do so under
applicable law, any objection it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that the same has been brought in an inconvenient forum. The Pledgor
hereby consents to process being served in any such suit, action or proceeding
(i) by the mailing of a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to the Pledgor’s address set forth herein or
such other address as has been provided in writing to the Bank and (ii) in any
other manner permitted by law, and agrees that such service shall in every
respect be deemed effective service upon the Pledgor.

 

RESTRICTED



--------------------------------------------------------------------------------

22. JURY WAIVER. THE PLEDGOR AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A) WAIVE
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION
WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT BE, OR HAS NOT
BEEN WAIVED. THE PLEDGOR CERTIFIES THAT NEITHER THE BANK NOR ANY OF ITS
REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO TRIAL BY JURY.

Executed and dated May 1, 2020.

 

Signature Verified:

(For Bank use)

    Pledgor:     GRAHAM CORPORATION /s/ Joseph W. Burden       /s/ Jeffrey F.
Glajch Name: Joseph W. Burden       Name: Jeffrey F. Glajch Title: Vice
President       Title: Chief Financial Officer

 

Accepted: HSBC Bank USA, National Association

By:   /s/ Joseph W. Burden

Name:   Joseph W. Burden Title:   Vice President

RESTRICTED

Pledge Agreement - Obligor 1                                     ☐  2020 Medici,
a division of Wolters Kluwer Financial Services



--------------------------------------------------------------------------------

SCHEDULE A

Pledged Collateral

(Omitted)

 

 

RESTRICTED